DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennewick U.S. Pre-Grant Publication No. 2009/0150156 A1 in view of Rao U.S. Pre-Grant Publication No. 2010/0185643 A1
As per Claim 1 and 13-14, Kennewick teaches 
one or more processors (see para. 110);
a memory (see para. 110); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (see para. 110):
storing vocabulary associated with a predetermined domain of information (see para. 38 and 41), the vocabulary for selectively retrieving information related to a domain of information (41 and 43):
receiving speech input from a user through a dialogue interface of a digital
assistant (see para. 7);

processing the speech input to determine one or more search criteria, wherein the
processing comprises at least one of supplementing and disambiguating the speech input using the context information and the vocabulary associated with the domain of information (see para. 45 and 87);
retrieving information related to the domain of information in
accordance with the one or more search criteria (see para. 88); and
presenting the retrieved information to the user through the dialogue interface of
the digital assistant (see para. 20 and 88).
Kennewick does not explicitly teach what is described by Rao, vocabulary organized in accordance with a plurality of predetermined query types (see para. 34, the Examiner is interpreting an enterprise concept as a predetermined query type). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Kennewick to include the teachings of Rao to guide the user in inputting a query such that the query uses terms from vocabulary which ensures more accurate results, as taught by Rao para. 35.
As per Claim 2, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches during a dialogue session in which the speech input was received:
maintaining a dialogue context based on user inputs received through the dialogue
interface and information provided to the user through the dialogue interface;
receiving one or more additional speech inputs from the user through the dialogue
interface (see para. 88);

context to determine a user intent expressed in the additional speech input (see para. 87-88), the processing
including at least supplementing or disambiguating the additional speech input based on
the dialogue context (see para. 87-88), and
based on the processing, providing additional information in response to each of
the one or more additional speech input (see para. 87-88).
As per Claim 3, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein presenting the retrieved information to the user
through the dialogue interface of the digital assistant further comprises:
determining whether the retrieved information is satisfactory to a question
obtained from the speech input (see para. 88 and 90);
in accordance with a determination that the retrieved information is not
satisfactory to a question obtained from the speech input (see para. 90), presenting information related to the retrieved information to the user through the dialogue interface of the digital assistant (see para. 90).
 As per Claim 4, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches the one or more programs including instructions for: storing a plurality of language patterns associated with a predetermined domain of information (see para. 79), wherein the processing comprises at least one of supplementing and disambiguating the speech input using the language patterns associated with a predetermined domain of information (see para. 27 and 89).
 As per Claim 5, Kennewick in view of Rao teaches the system of claim 4 as described above. Kennewick does not explicitly teach the limitation taught by Rao wherein the plurality of language patterns include at least one of a particular query template (see para. 54) and a request pattern. The motivation is the same as opined above.
As per Claim 6, Kennewick in view of Rao teaches the system of claim 4 as described above. Kennewick further teaches wherein the predetermined domain of information is associated with a sports domain including sports vocabulary stored in association with query types related to one or more of scores, athlete statistics, sports tearns, current games, and current seasons.
As per Claim 7, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein the predetermined domain of information is associated with a sub-domain of common query types (see para. 10).
As per Claim 8, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein the predetermined domain corresponds to a sports domain, and wherein the common query types include one or more question types associated with game scores, player statistics, game times, team rosters, athlete salaries, player tear history, and current sports news (see para. 51, the Examiner is interpreting sporting events as sports news).
As per Claim 9, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein the predetermined domain corresponds to a music domain (see para. 17 and 38), and wherein the common query 
As per Claim 10, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches the one or more programs including instructions for: maintaining a dialog context including information asked by the user and information received by the user, wherein the dialog context includes an ordered list of information based on time parameters (see Table 2 and para. 61).
As per Claim 11, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein the dialog context includes at least one question received from the user and at least one answer to the at least one question (see para. 90).
As per Claim 12, Kennewick in view of Rao teaches the system of claim 1 as described above. Kennewick further teaches wherein presenting the retrieved information to the user through the dialogue interface of the digital assistant comprises: providing a speech output including search results (see para. 98); and presenting the search results on a display screen of the electronic device (see para. 75, the Examiner is interpreting the map moving in response to utterances as presenting results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628